DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/19/20 has been entered.
Status of the Application
	Claim(s) 1-5 and 7-17 is/are pending.
	Claim(s) 1-5 and 7-17 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quintel (US 20140374620 A1) in view of Kurtz et al. (US 20050069463 A1) [hereinafter Kurtz].
	Regarding claim 1, Quintel teaches an attachment assembly for supporting a quartz sleeve at a center location of an ultraviolet (UV) cylinder, comprising: 
	at least one vibration eliminating member (see fig 16: 110, [0107]) adaptable to support and eliminate vibrations at the center of the quartz sleeve (see fig 16; natural result of providing o-rings at center of tube, see fig 16) 
	a collar attachment member (see 110) configured to enclose the at least one vibration eliminating member such that there is little to no gap left therebetween (see pressed fit against tube, [0107]); and 
	a support plate (see fig 16: 108) extending along a radial direction of the quartz sleeve and configured to attach the collar attachment member containing the at least one vibration eliminating member with the UV cylinder (see figs 16, 24); 

	Quintel fails to explicitly disclose the vibration eliminating member fixed to the inside surface of an UV cylinder. 
	However, Quintel teaches the plates should be mounted onto the outer cylinder somehow (see Quintel, [0089], e.g. through posts in fig 10: 60), and that the middle and lower plate (which is identical to the middle plate, see [0101]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to directly mount both plates onto the outer cylinder, e.g. in the manner of the lower plate, to enable the intended operation of system and to provide the middle plate at the desired configuration in the cylinder (see fig 16). 
	Quintel fails to explicitly disclose the vibration eliminating member and collar attachment member being separate components.
	However, the use of collar attachments to hold gasket rings was well known in the art. For example, Kurtz teaches a specific system for providing rings for UV tubes, including vibration eliminating member (see o ring, Kurtz, fig 11: 141) and collar attachment member (see e.g. 138) which enable the ability to resist UV (see [0057]) while sealably holding the tubes when the compression nuts are tightened (see fig 7, [0056]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kurtz in the system of the prior art to improve the sealing system and enable the ability to more easily control whether how the tube is fixed in place with simple screw action, while effectively protecting against UV degradation, int eh manner taught by Kurtz. 

	Regarding claim 2, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member is an O-ring that provides 360° compression to the outside surface of the quartz sleeve (see Kurtz, [0056-57]).
	Regarding claim 3, the combined teaching of Quintel and Kurtz fails to explicitly disclose the at least one vibration eliminating member is made from a material selected from the group consisting of: Teflon encapsulated O-ring (see Kurtz, [0057]), rubber or elastomer
Regarding claim 4, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member is compressed 360' around the outside surface of the quartz sleeve (see Kurtz, [0056-57], fig 11).
	Regarding claim 5, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member maintains the center of the quartz sleeve in a straight position (see Quintel, fig 16, Kurtz, fig 11).
	Regarding claim 7, the combined teaching of Quintel and Kurtz teaches the configuration of the collar attachment member and the at least one vibration eliminating member allows only natural compression movement therebetween (see Kurtz, fig 11, 1, no movement except the natural compression).
	Regarding claim 8, the combined teaching of Quintel and Kurtz teaches the attachment assembly of claim 1 is mounted inside of the UV cylinder by means of a fixed design (see Quintel, fig 10: 60, note obviousness of changing the shape of the overall attachment flange having the screw holes, including a ring shape) attached to the inside surface of the UV cylinder (see same); and a first watertight plate and a second watertight plate of the UV cylinder (required for intended operation of sealing water in, see fig 13). It is unclear if the assembly is positioned at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder. However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the position of the plate, including a position that is at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder, as a routine skill in the art, for example to simplify manufacturing by providing symmetric parts. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Regarding claim 9, the combined teaching of Quintel and Kurtz teaches the attachment assembly of claim 1 can be mounted to the inside surface of the UV cylinder at a distance centered away from the first watertight plate and the second watertight plate (see Quintel, fig 16,11).

	Regarding claim 10, Quintel teaches an attachment assembly for supporting a quartz sleeve positioned at a centered location inside an ultraviolet (UV) cylinder for fluid treatment, comprising: 
	at least one vibration eliminating member (see fig 16: 110, [0107]) configured to support the quartz sleeve, the at least one vibration eliminating member coupled by compression to the outside surface of the quartz sleeve (see fig 23); 

	a support plate (see fig 16: 108) extending along a radial direction of the quartz sleeve and configured to attach the collar attachment member containing the at least one vibration eliminating member 
	whereby the at least one vibration eliminating member enclosed by the collar attachment member secures the center of the quartz sleeve to the inside surface of the UV cylinder body therethrough and holds it steady to prevent vibration (see pressed fit, [0056,107]; natural result of providing o-rings at center of tube, see fig 16).
	Quintel fails to explicitly disclose the vibration eliminating member fixed to the inside surface of an UV cylinder. 
	However, Quintel teaches the plates should be mounted onto the outer cylinder somehow (see Quintel, [0089], e.g. through posts in fig 10: 60), and that the middle and lower plate (which is identical to the middle plate, see [0101]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to directly mount both plates onto the outer cylinder, e.g. in the manner of the lower plate, to enable the intended operation of system and to provide the middle plate at the desired configuration in the cylinder (see fig 16). 
	Quintel fails to explicitly disclose the vibration eliminating member and collar attachment member being separate components; the collar attachment member adaptable to enclose the at least one vibration eliminating member.
	However, the use of collar attachments to hold gasket rings was well known in the art. For example, Kurtz teaches a specific system for providing rings for UV tubes, including vibration eliminating member (see o ring, Kurtz, fig 11: 141) and collar attachment member (see e.g. 138) which enable the ability to resist UV (see [0057]) while sealably holding the tubes when the compression nuts are tightened (see fig 7, [0056]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kurtz in the system of the prior art to improve the sealing system and enable the ability to more easily control whether how the tube is fixed in place with simple screw action, while effectively protecting against UV degradation, int eh manner taught by Kurtz. 

Regarding claim 11, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member is an O-ring that provides 360° compression to the outside surface of the quartz sleeve (see Kurtz, [0056-57]).
	Regarding claim 12, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member and the collar attachment member eliminate vibration at the center of the quartz sleeve (natural result of using o-rings at center of sleeve, see Quintel, fig 16). 
	Regarding claim 13, the combined teaching of Quintel and Kurtz fails to explicitly disclose the at least one vibration eliminating member is made from a material selected from the group consisting of: Teflon encapsulated O-ring (see Kurtz, [0057]), rubber or elastomer
	Regarding claim 14, the combined teaching of Quintel and Kurtz teaches the at least one vibration eliminating member maintains the center of the quartz sleeve in a straight position (see Quintel, fig 16, Kurtz, fig 11).
	Regarding claim 15, the combined teaching of Quintel and Kurtz teaches the configuration of the collar attachment member and the at least one vibration eliminating member allows minimum natural movement therebetween (see Quintel fig 16, Kurtz, fig 11, no movement except any natural compression).
	Regarding claim 16, the combined teaching of Quintel and Kurtz teaches the attachment assembly of claim 1 is mounted inside of the UV cylinder by means of a fixed design (see Quintel, fig 10: 60, note obviousness of changing the shape of the overall attachment flange having the screw holes, including a ring shape) attached to the inside surface of the UV cylinder (see same); and a first watertight plate and a second watertight plate of the UV cylinder (required for intended operation of sealing water in, see fig 13). It is unclear if the assembly is positioned at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder. However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the position of the plate, including a position that is at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder, as a routine skill in the art, for example to simplify manufacturing by providing symmetric parts. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Regarding claim 17, the combined teaching of Quintel and Kurtz teaches the attachment assembly of claim 1 can be mounted to the inside surface of the UV cylinder at a distance centered away from the first watertight plate and the second watertight plate (see Quintel, fig 16,11).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quintel and Kurtz, as applied to claim 1 and 10 above, and further in view of Sween et al. (US 5545335 A) [hereinafter Sween].
	Regarding claims 8 and 16, the combined teaching of Quintel and Kurtz teaches the attachment assembly of claim 1 is mounted inside of the UV cylinder by means of a fixed design (see Quintel, fig 10: 60, note obviousness of changing the shape of the overall attachment flange having the screw holes, including a ring shape) attached to the inside surface of the UV cylinder (see same); and a first watertight plate and a second watertight plate of the UV cylinder (required for intended operation of sealing water in, see fig 13). It is unclear if the assembly is positioned at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder. However, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the position of the plate, including a position that is at a fixed distance centered away from a first watertight plate and a second watertight plate of the UV cylinder, as a routine skill in the art, for example to simplify manufacturing by providing symmetric parts. It has been held that a mere rearrangement of element without modification of the operation of the device would involve only routine skill in the art. See In re Japiske, 86 USPQ 70 (CCPA 1950).  
	Furthermore, Quintel teaches the plates should be mounted onto the outer cylinder somehow (see Quintel, [0089], e.g. through posts in fig 10: 60), and that the middle and lower plate (which is identical to the middle plate, see [0101]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to directly mount both plates onto the outer cylinder, e.g. in the manner of the lower plate, to enable the intended operation of system and to provide the middle plate at the desired configuration in the cylinder (see fig 16). Further, the use of a fixed ring design to provide the mounting structure would have been obvious as a routine skill in the art, for instance to simplify mounting or manufacturing. For example, Sween further teaches a specific mounting system for holding bulbs in position in a UV cylinder, comprising a fixed ring design (see Sween, fig 2: 80, 86) which can hold a lamp in fixed configuration against the side of the wall (see col 4, lines 28-32). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the fixed rings of Sween with the mounting of the prior art as a routine skill in the art to enable the intended operation of fixing to the side of the cylinder. 

Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881